Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in People's Republic of China on 02/13/2018 and 04/04/2018. It is noted, however, that applicant has not filed a certified copy of the CN201810150623.5 and CN201810302168.6 application as required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Weidan Fan (74304) on 07/06/2022.

The application has been amended as follows:



1. 	(Currently Amended) A feedback information transmission method, comprising: 
obtaining, by a terminal device, a first association relationship between a time unit set comprising one or more first time units and a second time unit, 
wherein the one or more first time units is for transmitting one or more physical downlink shared channels (PDSCHs), and 
wherein the second time unit is for transmitting feedback information associated with the one or more PDSCHs;
receiving, by the terminal device, from a network device, a first physical downlink control channel (PDCCH) which schedules a first PDSCH, 
wherein the first PDCCH carries timing indication information indicating a timing relationship between a time unit carrying the first PDSCH and the second time unit;
receiving, by the terminal device, at least one PDSCH of the one or more PDSCHs from the network device, wherein the at least one PDSCH includes the first PDSCH;
determining, by the terminal device, the second time unit according to the timing indication information;
determining, by the terminal device, according to the first association relationship and the timing indication information, a second association relationship between a subset of the time unit set and the second time unit, 
wherein the subset of the time unit set comprises at least one time unit carrying the received at least one PDSCH;
determining, by the terminal device, a first codebook according to 
sending, by the terminal device, uplink control information including the first codebook in the second time unit,
wherein the first codebook is determined according to a preset condition, and the preset condition comprises a first condition, and
wherein the first codebook includes only feedback information associated with the first PDSCH 

15. 	(Currently Amended) A communication apparatus comprising:
a memory configured to store a computer program; and
a processor configured to execute the computer program stored in the memory, to enable the communication apparatus to:
obtain a first association relationship between a time unit set comprising one or more first time units and a second time unit, 
wherein the one or more first time units is for transmitting one or more physical downlink shared channels (PDSCHs), and 
wherein the second time unit is for transmitting feedback information associated with the one or more PDSCHs;
send a first physical downlink control channel (PDCCH) that schedules a first PDSCH to a terminal device, 
wherein the first PDCCH comprises timing indication information indicating a timing relationship between a time unit carrying the first PDSCH and the second time unit;
send at least one PDSCH of the one or more PDSCHs from the network device, wherein the at least one PDSCH includes the first PDSCH;
determine the second time unit according to the timing indication information; and
receive, in the second time unit, uplink control information from the terminal device, 
wherein the uplink control information includes a first codebook determined according to feedback information associated with the received at least one PDSCH, and 
wherein the first codebook is determined according to a preset condition, and the preset condition comprises a first condition[[:]], and
wherein a second association relationship between a subset of the time unit set and the second time unit is determined according to the first association relationship and the timing indication information, 
wherein the subset of the time unit set comprises at least one time unit carrying the received at least one PDSCH; and
the first codebook includes only feedback information associated with the first PDSCH in response to the second association relationship comprising only an association relationship between the time unit carrying the first PDSCH and the second time unit.  




















Allowable Subject Matter
Claims 1-5, 7-12, 14-19, and 21-24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 8, and 15, the combination of limitations involving, obtaining, by a terminal device, a first association relationship between a time unit set comprising one or more first time units and a second time unit, wherein the one or more first time units is for transmitting one or more physical downlink shared channels (PDSCHs), and wherein the second time unit is for transmitting feedback information associated with the one or more PDSCHs; determining, by the terminal device, according to the first association relationship and a timing indication information, a second association relationship between a subset of the time unit set and the second time unit, wherein the subset of the time unit set comprises at least one time unit carrying at least one PDSCH, among other claim limitation, are non-obvious over the prior art. 
The closest prior art of record Takeda et al. (US 20200344737 A1) and FU et al. (US 20190363842 A1) disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416